Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed. As to claims 1 and 8, reference(s) Chung has been made of record as teaching An operation method of an electronic device, the operation method comprising: detecting change of a form for using the electronic device; identifying, from among a plurality of accounts, an account for use in a second form of the electronic device, based on detecting change of the form for using the electronic device from a first form to the second form, each account of the plurality of accounts being associated with a different form for using the electronic device and having a user interface (UI) configuration corresponding thereto; identifying the user interface (UI) configuration corresponding to the identified account; and displaying a UI, based on the identified UI configuration.
However, none of the prior art teaches or suggests detecting change of a form of the electronic device between a first form in which a first portion of a touchscreen display of the electronic device is exposed for use and a second portion of the touchscreen display is hidden and a second form in which the first portion and the second portion of the touchscreen display are both exposed for use; identifying, from among a plurality of accounts, a first account for use in the second form of the electronic device, based on detecting change of the form o, or a second account for use in the first form of the electronic device, based on detecting change of the form of the electronic device from the second form to the first form, as presently claimed.

As to claim 15 none of the prior art teaches or suggests detect, using the sensor, change of a form obetween a first form in which a first portion of the touchscreen display is exposed for use -6-RO et al. Application No. 16/326,482 Response to Office Action dated February 3, 2022 and a second portion of the touchscreen display is hidden and a second form in which the first portion and the second portion of the touchscreen display are both exposed for use identify, from among a plurality of subscriber identity modules, a first subscriber identity module (SIM) for use in the second form obased on detecting change of the form of the electronic device from the first form to the second form, or a second SIM for use in the first form of the electronic device, based on detecting change of the form of the electronic device from the second form to the first form, as presently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616